Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Charles Lyon on 06/21/2022.

The application has been amended as follows: 
In claim 164 line 6 delete “and/or” and insert --- a polyelectrolyte copolymer comprised 
of ---.

In claim 166 line 1 delete the first occurrence of “the” and insert --- a ---.

In claim 179 line 1 delete “pests” and insert --- a pest ---.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as whole does not teach or suggest instant aqueous formulation comprising a polyelectrolyte copolymer having at least about 50 weight percent methacrylic acid monomers or at least about 75 weight percent acrylic acid monomers; 
10-5000 nanometer particle polymer-associated pyrethroid aggregates; 
a dispersant, present at an amount of less than 5 weight percent;
between about 0.1 weight percent and about 1 weight percent of an anti-foaming agent; between about 0.01 weight percent and about 0.1 weight percent a preservative; and
water. 
Amrhein of record at paragraph [0133], is clear that monomers M2.2(acrylic acid, methacrylic acid) can comprise no more than 40 weight percent of the total monomers of polymer 2 which is 10% less than what is required in instant claims. In addition, Amrhein does not teach amounts of dispersant, anti-foaming agent and preservative as set forth in the instant claims.
Nishi of record is drawn to solid formulations rather than aqueous formulations as instantly claimed. Nishi does not teach the inclusion of antifoaming agent or 0.01-0.1 weight percent preservative. In addition, Nishi teaches solid granule formulations with a diameter of between 10000 and 100 micrometers (um). Nishi, column 9, lines 44-47. The granules in the examples of Nishi are 300 to 710 mm or 300 to 850 mm in diameter’. Nishi does not disclose or render obvious a particle size range on the nanometer scale, either as part of a solid granule, or when those granules are diluted in water for spray applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616